Opinion by
Head, J.,
This case cannot be distinguished from Williamsport Nat. Bank v. Kreamer, 230 Pa. 515. The rules of the courts of Philadelphia and Allegheny counties, under which the judgments were severally entered and opened, exhibit no substantial difference. When in the case cited *395the learned court below, exercising the power expressly reserved by its own rules, opened the judgment of non-pros the Supreme Court said there was nothing to review. In the present case the learned court below, exercising a like power, formally reserved under a like rule, opened the judgment by default that had been previously entered. The power to so open was a discretionary power, the exercise of which leaves an appellate court nothing to review in the absence of a clear abuse, and no such abuse appears in the present record.
The order is affirmed at the cost of the appellant.